2022 IL App (2d) 220010-U
                                          No. 2-22-0010
                                    Order filed August 29, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
JARED W. HAMM,                         ) of McHenry County.
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 21-DV-644
                                       )
CHELSEY K. LESNIAK,                    ) Honorable
                                       ) Justin M. Hansen,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Hudson and Birkett concurred in the judgment.

                                              ORDER

¶1     Held: The trial court erred in its award of educational expenses. Affirmed in part, vacated
             in part, and remanded.

¶2     Following the parties’ dissolution-of-marriage judgment and after one of their children

turned 18, petitioner, Jared W. Hamm, filed a petition for modification of child support;

respondent, Chelsey K. Lesniak, subsequently filed a petition for educational expenses. The trial

court granted both petitions, ordering, in relevant part, that the parties each pay half of the child’s

tuition at a private university after subtracting subsidized loans, grants, and scholarships from the
2022 IL App (2d) 220010-U


tuition amount. Chelsey appealed from the order awarding educational expenses. For the following

reasons, we affirm in part, vacate in part, and remand the cause for further proceedings.

¶3                                     I. BACKGROUND

¶4     The parties were married in 2002 and have two children (born in 2002 and 2003). A

dissolution-of-marriage judgment was entered on March 22, 2011, and incorporated the parties’

marital settlement agreement (MSA). In relevant part, the MSA provided:

               “COLLEGE. Husband and Wife shall provide each child with a college education

       if the said child attends an accredited college, university or trade school as a full-time

       student, even though he/she has reached the age of majority, if the child is educable and

       each party shall pay in accordance with the party’s financial ability to provide said

       education and considering the financial resources of the child. The child must attend the

       said college, university or trade school as a full-time student within one (1) year of his or

       her graduation from high school, and must complete the said schooling in a normal time

       recommended by the said school. The child and the parties shall each communicate his or

       her preference for choice of school (This is not a condition of liability).”

¶5     On September 2, 2021, Jared filed a petition for modification of child support to terminate

his child support obligation for the child who had turned 18. On September 14, 2021, Chelsey filed

a petition for educational expenses pursuant to section 513 of the Illinois Marriage and Dissolution

of Marriage Act (Act) (750 ILCS 5/513 (West 2020)) for the parties’ emancipated child who was

attending college at Lindenwood University (Lindenwood) in Missouri. The exhibits attached to

the petition included Lindenwood billing ledgers and reflected that the tuition at Lindenwood for

the 2020/2021 academic year was $18,000 ($9000 per semester) but the child received a total of

$7000 in academic grants ($3500 per semester); the tuition at Lindenwood for the fall semester



                                                -2-
2022 IL App (2d) 220010-U


2021 was $9270 but the child received a $3500 academic grant for the semester; and the tuition at

the University of Illinois at Urbana-Champaign (UIUC) for the 2021/2022 academic year was

$12,254. 1 Both parties represented themselves throughout the trial court proceedings.

¶6                                      A. Trial Court’s Ruling

¶7     On October 25, 2021, following a hearing at which both parties testified regarding their

respective contributions to the child’s educational expenses, the trial court granted both petitions.

In its oral findings, the trial court reasoned that section 513 of the Act provides that educational

expenses shall not exceed that amount paid by a student at UIUC for the same academic year. “So

to the extent that [the child] is going somewhere where the tuition and the room and board is higher

than what U of I would be, I’m not authorized to order either party to pay that amount.”

Accordingly, the trial court ordered the parties to pay the tuition per semester as follows:

                 “Starting at $12,254, which is the amount of tuition based upon the evidence at

       Illinois for one semester, first from that number will be subtracted any subsidized loans

       that [the child] is able to qualify for. From the [$]12,254, minus the amount of subsidized

       loans that [the child] can qualify for, the parties will also subtract any grants, scholarships

       or other non-loan financial aid that she qualifies for. So I’m making numbers up, but if in

       total she has $3,000 in subsidized loans and a grant from the school, the remaining tuition

       would be [$]9,254. The parties will divide that equally between the two of them, 50 percent

       and 50 percent.”




       1
           The billing ledgers also reflected receipt of subsidized and unsubsidized student loans and

a Parent Plus loan.



                                                  -3-
2022 IL App (2d) 220010-U


¶8      The trial court recognized that its order “creates a deficit right from the get-go because

right from the get-go, her tuition is several thousand dollars more per semester” but stated that it

did not have “the authority to order a remedy to that today.” Namely, “I can’t order payments of

tuition above and beyond what Illinois is, so the remaining five or six thousand dollars that would

be due is basically not addressed by this court order.” The trial court further detailed the amount

that each party was required to pay for room, board, and fees; this portion of the order is not at

issue in this appeal.

¶9      After the trial court set forth its findings, Chelsey sought clarification as to the amount of

tuition that each party was required to pay. The following colloquy ensued:

                “CHELSEY: “So we’re taking [the child’s] total tuition at Lindenwood, subtracting

        out subsidized loans, grants and scholarships and then splitting the rest at 50/50 as long as

        it doesn’t exceed the University of Illinois’s cost. Or did I say that backwards?

                THE COURT: We are on the same page, but I’m using the tuition number from the

        University of Illinois—

                CHELSEY: Not her tuition, though.

                THE COURT: Right. So [$]12,254, which is the U of I number, minus subsidized

        loans, grants and scholarships. The remainder of that figure will be split 50/50 by the

        parties. And the court recognizes that’s going to leave a balance that you folks either need

        to figure out or she needs to figure out.”

¶ 10    The trial court’s October 25, 2021, written order on the petition for educational expenses

provided in relevant part:

                “Tuition. The tuition at Lindenwood University exceeds that of U of I at Urbana-

        Champaign (“UIUC”). Therefore, tuition payments under this order are capped at $12,254



                                                -4-
2022 IL App (2d) 220010-U


       per semester, the amount of tuition at UIUC according to the evidence presented at hearing.

       To determine each party’s responsibility, the amount of any subsidized loans, grants, and

       scholarships offered to [the child] shall first be subtracted from $12,254. Petitioner and

       Respondent shall each pay 50% of the remaining balance. Payments shall be made directly

       to the University.”

The trial court’s order included the parties’ required contributions for the child’s room, board,

books, and supplies, but those provisions are not at issue in this appeal. The trial court also entered

separate written orders regarding the petition for modification of child support.

¶ 11                                 B. Postjudgment Motions

¶ 12   On November 9, 2021, Chelsey filed a “motion nunc pro tunc regarding the petition for

educational expenses and subsequent order entered on October 25, 2021.” Chelsey also filed a

“motion to clarify” the order on November 16, 2021. Despite their titles, the motions, in essence,

challenged and sought modification of the October 25, 2021, judgment. Accordingly, on

November 30, 2021, the trial court entered a briefing schedule on the motions, directed Jared to

file “any motions of his own, directed at the Court’s October 25, 2021, orders, within 14 days,”

and scheduled a hearing on the motions for December 20, 2021 (which was rescheduled to January

4, 2022).

¶ 13   On December 9, 2021, Jared filed a “motion to clarify” the October 25, 2021, order. He

too sought modification of the judgment, arguing, inter alia, that the order provided that the tuition

at UIUC was $12,254 per semester when, in fact, $12,254 was the tuition per academic year. In

other words, the tuition cost per semester at UIUC was $6127 in the 2021/2022 academic year.

¶ 14   On December 13, 2021, Chelsey filed a “Motion to Modify Educational Expenses,” which

responded to Jared’s motion and argued, inter alia, that the tuition obligations set forth in the



                                                 -5-
2022 IL App (2d) 220010-U


October 25, 2021, were nonetheless incorrect. Chelsey specified that the “annual tuition at

Lindenwood University is $18,500. [The child] receives $7,000 per year in academic grants,

making the total out of pocket tuition $11,500. This amount is less than University of Illinois

Champagne [sic] Urbana annual tuition of $12,254.” Chelsey maintained that the child should not

be obliged to take out subsidized or unsubsidized student loans where, because of the academic

grants she earned, her actual tuition at Lindenwood was less than the tuition at UIUC. Accordingly,

Chelsey requested that “the annual out of pocket tuition be split between the parties in the amount

of $11,500 per year” and that such a division was consistent with the intent of the parties’ MSA in

which the parties agreed to provide their children with a college education. Chelsey also sought

retroactive relief to an unspecified date for “the purposes of reimbursing previous loans and

decreasing [the child’s] financial burden.”

¶ 15                    C. Trial Court’s Ruling on Postjudgment Motions

¶ 16   At the January 4, 2022, hearing on the motions, Chelsey withdrew her November 9, 2021,

motion, stating that the arguments were duplicative of arguments raised in the parties’ subsequent

motions. Chelsey acknowledged the error in the October 25, 2021, order and agreed that tuition

should be capped at $12,254 per academic year, and not per semester as stated in the order.

Regardless, she pointed out that their child received academic grants at Lindenwood; thus her

actual tuition at Lindenwood for the 2021/2022 academic year was $11,500—an amount less than

the $12,254 cost of tuition at UIUC. Accordingly, Chelsey argued that the parties should each be

ordered to pay half of their child’s actual remaining tuition at Lindenwood.

¶ 17   In rejecting Chelsey’s argument, the trial court stated that both section 513 of the Act and

the MSA allowed for consideration of the child’s resources before determining the parents’

financial obligations. The trial court reasoned that the child’s resources included academic grants,



                                               -6-
2022 IL App (2d) 220010-U


scholarships, and the opportunity for subsidized student loans. Accordingly, the trial court

concluded: “I think it’s appropriate to say that in determining [the mother’s] responsibility and

[the father’s] responsibility that first we’ll take into account what [the child] has available to her

in those three forms—subsidized loans, grants, and scholarships—subtract that from the UIUC

amount, and then make each party 50 percent responsible for the remainder.”

¶ 18   The trial court’s January 4, 2002, written order provided that it had considered the parties’

motions directed at its October 25, 2021, order for educational expenses and that the order was

amended in part for the reasons stated on the record. With respect to the tuition award, the written

order specified:

               “Tuition. The tuition at Lindenwood University exceeds that of U of I at Urbana-

       Champaign (“UIUC”). Therefore, tuition payments under this order are capped at $12,254

       per school year. To determine each party’s responsibility, the amount of any subsidized

       loans, grants, and scholarships offered to [the child] shall first be subtracted from $12,254.

       Petitioner and Respondent shall each pay 50% of the remaining balance. Payments shall

       be made directly to the University.”

The written order further provided that its terms were effective October 25, 2021.

¶ 19   Chelsey timely appealed and continues to represent herself on appeal. Jared is represented

by counsel on appeal.

¶ 20                                       II. ANALYSIS

¶ 21   Chelsey challenges the trial court’s calculation of the tuition award. She argues that the

trial court misinterpreted section 513 and the parties’ MSA in failing to order the parties to split

the actual cost of the Lindenwood tuition. Jared responds that the trial court did not misinterpret

the statute; rather, it properly considered the child’s resources, including her academic grants and



                                                -7-
2022 IL App (2d) 220010-U


opportunity for subsidized loans, in calculating the amount of tuition that each parent is required

to pay. We agree with Chelsey that the trial court misconstrued section 513, as set forth below.

¶ 22                                      A. Scope of Review

¶ 23    Initially, Jared raises myriad challenges to Chelsey’s compliance with procedural rules.

Namely, he argues that Chelsey: (1) forfeited her arguments by failing to provide supporting record

citation and failing to develop the arguments in violation of Illinois Supreme Court Rule 341(h)(7)

(eff. Oct. 1, 2020); (2) cited an unpublished order in support of her contentions; and (3) failed to

provide a complete record on appeal sufficient to support her claims of error. We address each

argument in turn.

¶ 24    First, we note that the rules of procedure regarding appellate briefs are not mere

suggestions, and failure to comply with Rule 341(h)(7) may result in forfeiture. See Hall v. Naper

Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶ 12. Pro se litigants are not excused from these

requirements. In re Marriage of Wendy S., 2020 IL App (1st) 191661, ¶ 15. Here, however, with

one exception, we decline to hold Chelsey’s arguments forfeited, as the purported rule violations

are not so flagrant as to hinder our review. See id. The exception is Chelsey’s argument that the

trial court failed to order relief retroactive to the “start of the child’s college career.” Chelsey fails

to develop any legal or factual basis for the argument or provide any meaningful citation to legal

authority. The argument is forfeited.

¶ 25    Second, the unpublished order to which Chelsey cites is Schroeder v. Schroeder, 2021 IL

App (1st) 210121-U. Chelsey appears to cite the case in support of an argument that the trial court’s

order fails to effectuate the parties’ intent to provide their children with a college education, as set

forth in the MSA. Citation to this decision was not improper. Illinois Supreme Court Rule 23(e)(1)

(eff. Jan. 1, 2021) permits citation of orders entered on or after January 1, 2021, for persuasive



                                                  -8-
2022 IL App (2d) 220010-U


purposes. Moreover, the decision is ultimately inapposite given our holding that the trial court

misinterpreted section 513 of the Act, as set forth below.

¶ 26   Third, Jared contends that Chelsey “provided this Court only an excerpt of the transcript

from the October 25, 2021, hearing, which excerpt does not include the Court’s findings” and that

exhibits admitted at the hearing were not included in the record on appeal. The “appellant has the

burden to present a sufficiently complete record of the proceedings at trial to support a claim of

error, and in the absence of such a record on appeal, it will be presumed that the order entered by

the trial court was in conformity with law and had a sufficient factual basis.” Foutch v. O'Bryant,

99 Ill. 2d 389, 391-92 (1984). Chelsey’s status as a pro se litigant does not excuse her from this

burden. See Teton, Tack & Feed, LLC v. Jimenez, 2016 IL App (1st) 150584, ¶ 19.

¶ 27   However, the record does in fact contain a transcript of the trial court’s October 25, 2021,

findings. Moreover, while the record does not include exhibits from the hearing, the record is

nonetheless sufficient for us to address the merits of the appeal. The missing exhibits appear to

include the parties’ financial affidavits, but the central issue presented in this appeal is whether the

trial court misinterpreted section 513 of the Act in calculating the tuition award. This is a question

of law that we review de novo. See In re Marriage of Wilhelmsen, 2019 IL App (2d) 180898, ¶ 6.

Accordingly, Foutch does not preclude our review here. See National Collegiate Student Loan

Trust 2007-2 v. Powell, 2022 IL App (2d) 210191, ¶ 30 (“[N]otwithstanding Foutch, a record of

the proceedings in the lower court may be unnecessary when an appeal raises solely a question of

law, which we review de novo.”). We turn to the merits.

¶ 28                                        B. Section 513

¶ 29   Section 513(a) of the Act provides that “[t]he court may award sums of money out of the

property and income of either or both parties ***, as equity may require, for the educational



                                                 -9-
2022 IL App (2d) 220010-U


expenses of any child of the parties.” 750 ILCS 5/513(a) (West 2020). Educational expenses may

include, inter alia, “except for good cause shown, the actual cost of the child’s post-secondary

expenses, including tuition and fees, provided that the cost for tuition and fees does not exceed the

amount of in-state tuition and fees paid by a student at the University of Illinois at Urbana-

Champaign for the same academic year.” (Emphasis added.) Id. § 513(d)(1).

¶ 30   The statute further provides that, in fashioning an award under section 513, “the court shall

consider all relevant factors that appear reasonable and necessary, including:

               (1) The present and future financial resources of both parties to meet their needs,

       including, but not limited to, savings for retirement.

               (2) The standard of living the child would have enjoyed had the marriage not been

       dissolved.

               (3) The financial resources of the child.

               (4) The child’s academic performance.” Id. § 513(j) (1)-(4).

¶ 31   The issue here is whether the trial court misconstrued section 513(d)(1) in calculating the

amount of the parties’ respective tuition obligations. The fundamental objective of statutory

construction is to ascertain and give effect to the legislature’s intent. 1010 Lake Shore Ass’n v.

Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 21. The best indicator of legislative intent

is the statutory language, given its plain and ordinary meaning. Id. Each word, clause, and sentence

of a statute must be given a reasonable construction, and no term should be rendered

superfluous. Id. A court will not depart from the plain language by reading in exceptions,

limitations, or conditions not expressed therein. Siena at Old Orchard Condominium Ass’n v.

Siena at Old Orchard, LLC, 2017 IL App (1st) 151846, ¶ 67. Statutes must be construed to avoid

absurd or unjust results. Richards v. Vaca, 2021 IL App (2d) 210270, ¶ 11.



                                               - 10 -
2022 IL App (2d) 220010-U


¶ 32   Here, the trial court awarded educational expenses in accordance with section 513.

However, in calculating the parties’ respective obligations, the trial court held that the amount of

any subsidized loans, grants, and scholarships that the child receives at Lindenwood be deducted

from the amount of UIUC tuition. This reflects a misreading of the statute. Section 513(d)(1)

provides that an award of educational expenses may include the actual costs of the child’s post-

secondary expenses, including tuition. 750 ILCS 5/513(d)(1) (West 2020). But the statute caps the

tuition award—it may not exceed the amount of tuition at UIUC for the same academic year. Id.

In other words, if the child here attended a university whose annual tuition is $50,000, the trial

court could not order the parties to each pay $25,000 for tuition. Rather, each party would be

responsible for an amount equal to half of UIUC’s $12,254 annual tuition, or $6127.

¶ 33   Here, Chelsey seeks less than this. She seeks an order that would require the parties to split

the amount that their child is actually paying in tuition at Lindenwood because that amount is in

fact less than $12,254. Pursuant to the plain language of section 513(d)(1), the starting point is the

tuition that the child is actually paying. Then, the court should turn to the cap. Id. That is, the

statute requires that the parties divide the child’s actual cost of tuition at Lindenwood, provided

that the actual cost does not exceed the cost of tuition at UIUC. Here, the trial court inverted the

analysis. The trial court started with the amount of UIUC tuition and deducted from there.

¶ 34   In looking at the 2020/2021 academic year, deduction of just the academic grants for that

year ($7000) from UIUC’s tuition of $12,254 would yield a balance of $5,254, with each party

paying $2627 for that academic year’s tuition. The trial court also ordered that the amount of any

potential subsidized loans also be deducted from the parties’ obligations, thereby creating the

potential of a zero balance. This interpretation leads to an absurd result. Despite the trial court’s

award of education expenses in the first instance, the parties may not be obliged to pay any tuition



                                                - 11 -
2022 IL App (2d) 220010-U


even though the child’s actual tuition at Lindenwood for the year was $11,000—an amount less

than the statutory cap. Accordingly, while we affirm the trial court’s award of educational expenses

under the statute, we vacate that portion of the trial court’s order setting forth the calculation of

the parties’ respective tuition obligations and remand for reconsideration of the amount of the

award.

¶ 35                                     III. CONCLUSION

¶ 36     For the reasons stated, we affirm in part and vacate in part the judgment of the circuit court

of McHenry County and remand the cause for further proceedings consistent with this disposition.

¶ 37     Affirmed in part and vacated in part; cause remanded.




                                                 - 12 -